   6:19-cv-00394-KEW Document 19 Filed in ED/OK on 03/31/21 Page 1 of 16



             IN THE UNITED STATES DISTRICT COURT FOR THE
                     EASTERN DISTRICT OF OKLAHOMA

SPENCER J. BLAND,                     )
                                      )
                 Plaintiff,           )
                                      )
                                      )    Case No. CIV-19-394-KEW
                                      )
COMMISSIONER OF THE SOCIAL            )
SECURITY ADMINISTRATION,              )
                                      )
                 Defendant.           )

                           OPINION AND ORDER

     Plaintiff Spencer J. Bland (the “Claimant”) requests judicial

review of the decision of the Commissioner of the Social Security

Administration (the “Commissioner”) denying his application for

disability   benefits   under   the       Social   Security   Act.   Claimant

appeals the decision of the Administrative Law Judge (“ALJ”) and

asserts that the Commissioner erred because the ALJ incorrectly

determined that he was not disabled. For the reasons discussed

below, it is the finding of this Court that the Commissioner’s

decision should be and is AFFIRMED.

             Social Security Law and Standard of Review

     Disability under the Social Security Act is defined as the

“inability to engage in any substantial gainful activity by reason

of any medically determinable physical or mental impairment. . .”

42 U.S.C. § 423(d)(1)(A). A claimant is disabled under the Social

Security Act “only if his physical or mental impairments are of

such severity that he is not only unable to do his previous work
   6:19-cv-00394-KEW Document 19 Filed in ED/OK on 03/31/21 Page 2 of 16



but cannot, considering his age, education, and work experience,

engage in any other kind of substantial gainful work which exists

in the national economy. . .” 42 U.S.C. § 423(d)(2)(A). Social

Security regulations implement a five-step sequential process to

evaluate a disability claim. See 20 C.F.R. §§ 404.1520, 416.920. 1

     Judicial     review   of   the   Commissioner’s    determination      is

limited in scope by 42 U.S.C. § 405(g). This Court’s review is

limited to two inquiries: first, whether the decision was supported

by substantial evidence; and, second, whether the correct legal

standards were applied. Hawkins v. Chater, 113 F.3d 1162, 1164

(10th    Cir.   1997)   (citation     omitted).   The   term   “substantial

evidence” has been interpreted by the United States Supreme Court

to require “more than a mere scintilla. It means such relevant


     1
           Step one requires the claimant to establish that he is not
engaged in substantial gainful activity, as defined by 20 C.F.R. §§
404.1510, 416.910. Step two requires that the claimant establish that
he has a medically severe impairment or combination of impairments that
significantly limit his ability to do basic work activities. 20 C.F.R.
§§ 404.1521, 416.921. If the claimant is engaged in substantial gainful
activity (step one) or if the claimant’s impairment is not medically
severe (step two), disability benefits are denied. At step three, the
claimant’s impairment is compared with certain impairments listed in 20
C.F.R. Pt. 404, Subpt. P, App. 1. A claimant suffering from a listed
impairment or impairments “medically equivalent” to a listed impairment
is determined to be disabled without further inquiry. If not, the
evaluation proceeds to step four, where claimant must establish that he
does not retain the residual functional capacity (“RFC”) to perform his
past relevant work. If the claimant’s step four burden is met, the burden
shifts to the Commissioner to establish at step five that work exists in
significant numbers in the national economy which the claimant – taking
into account his age, education, work experience, and RFC – can perform.
Disability benefits are denied if the Commissioner shows that the
impairment which precluded the performance of past relevant work does not
preclude alternative work. See generally, Williams v. Bowen, 844 F.2d
748, 750-51 (10th Cir. 1988).

                                       2
      6:19-cv-00394-KEW Document 19 Filed in ED/OK on 03/31/21 Page 3 of 16



evidence as a reasonable mind might accept as adequate to support

a conclusion.” Richardson v. Perales, 402 U.S. 389, 401 (1971),

quoting Consolidated Edison Co. v. NLRB, 305 U.S. 197, 229 (1938).

The    court    may   not   re-weigh    the   evidence    nor   substitute    its

discretion for that of the agency. Casias v. Secretary of Health

& Human Servs., 933 F.2d 799, 800 (10th Cir. 1991). Nevertheless,

the     court    must   review    the    record    as    a   whole,    and    the

“substantiality of the evidence must take into account whatever in

the record fairly detracts from its weight.” Universal Camera Corp.

v. NLRB, 340 U.S. 474, 488 (1951); see also, Casias, 933 F.2d at

800-01.

                            Claimant’s Background

        Claimant was 41 years old at the time of the ALJ’s decision.

He has a ninth-grade education and worked in the past as a welder.

Claimant alleges an inability to work beginning on May 1, 2016,

due    to   limitations     resulting   from   manic     depression,   anxiety,

severe mood swings, anger issues, personality disorder, social

anxiety, and back and knee pain.

                              Procedural History

        On May 23, 2017, Claimant protectively filed his applications

for a period of disability and disability insurance benefits under

Title II (42 U.S.C. § 401, et seq.) of the Social Security Act and

for supplemental security income benefits pursuant to Title XVI

(42 U.S.C. § 1381, et seq.) of the Social Security Act. Claimant’s

                                         3
   6:19-cv-00394-KEW Document 19 Filed in ED/OK on 03/31/21 Page 4 of 16



applications were denied initially and upon reconsideration. On

November 7, 2018, ALJ David W. Engel conducted an administrative

hearing    from   Fort   Smith,   Arkansas.   Claimant   was    present    and

testified. On January 3, 2019, the ALJ entered an unfavorable

decision. Claimant requested review by the Appeals Council, and on

September 26, 2019, it denied review. As a result, the decision of

the ALJ represents the Commissioner’s final decision for purposes

of further appeal. 20 C.F.R. §§ 404.981, 416.1481.

              Decision of the Administrative Law Judge

     The ALJ made his decision at step five of the sequential

evaluation. He determined that while Claimant suffered from severe

impairments, he did not meet a listing and retained the residual

functional    capacity    (“RFC”)   to    perform   sedentary   work,     with

additional limitations.

                         Errors Alleged for Review

     Claimant asserts the ALJ committed error by (1) reaching an

improper    RFC   determination     (with   various   subparts),   and     (2)

finding he had the ability to perform the jobs identified by the

ALJ at step five of the sequential analysis.

                              RFC Assessment

     In his decision, the ALJ found Claimant suffered from severe

impairments of spine impairment, left knee pain, bipolar disorder,

personality disorder, and post-traumatic stress disorder (PTSD).

(Tr. 35). He determined Claimant could perform sedentary work with

                                      4
   6:19-cv-00394-KEW Document 19 Filed in ED/OK on 03/31/21 Page 5 of 16



additional limitations. Claimant was limited to two hours of

walking and standing (combined total) of an eight-hour workday,

with regular work breaks. He could sit for six hours (combined

total) of an eight-hour workday, with regular work breaks. Claimant

could climb ramps or stairs only occasionally and bend stoop,

crouch, and crawl not more than occasionally. He was unable to

climb ropes, ladders, and scaffolds, or work in environments with

exposure to unprotected heights and dangerous moving machinery

parts. Claimant was unable to perform tasks that require overhead

reaching (for purposes of hand controls) more than occasionally

and was unable to perform tasks requiring the use of foot pedals

more than occasionally. (Tr. 37-38).

     Regarding   mental    limitations,    Claimant   could   understand,

remember, and carry out simple instructions in a work-related

setting and interact with co-workers and supervisors with routine

supervision. He was unable to interact with the general public

more than occasionally, regardless of whether in person or over

the telephone. The ALJ also noted that Claimant “is afflicted with

symptoms from a variety of sources to include moderate intermittent

pain and fatigue, as well as mental disorders, all variously

described, that are of sufficient severity so as to be noticeable

to him at all times, but nevertheless is able to remain attentive

and responsive in a work-setting and would be able to perform work

assignments within the above-cited limitations. (Tr. 38).

                                    5
   6:19-cv-00394-KEW Document 19 Filed in ED/OK on 03/31/21 Page 6 of 16



     After consultation with a vocational expert (“VE”), the ALJ

determined Claimant    could   perform    the   representative    jobs     of

document preparer and touch-up screener, both of which the ALJ

found existed in sufficient numbers in the national economy. (Tr.

46-47). As a result, the ALJ concluded Claimant was not under a

disability from May 1, 2016, through the date of the decision.

(Tr. 47).

     Claimant argues the ALJ’s mental RFC assessment fails to

account for the severity of Claimant’s mental limitations. He

contends the ALJ failed to account for his mood, anger, and anxiety

issues in the RFC. He also argues the ALJ’s reasoning was “unsound”

when finding he was “not persuaded” by mental limitations imposed

by consulting psychologist, Theresa Horton, Ph.D. He next asserts

that the ALJ’s RFC assessment improperly relied upon his activities

as a justification for finding his mental impairments less severe.

Claimant further argues that the RFC did not include all his

physical limitations. In conclusion, Claimant asserts the ALJ

failed to properly evaluate his subjective complaints.

     When assessing the RFC, the ALJ considered Claimant’s mental

impairments, including his mood swings, anger, and anxiety. The

ALJ discussed Claimant’s testimony that he could not shop due to

problems with social anxiety. (Tr. 39). The ALJ discussed treatment

records from Carl Albert Community Health Center (“Carl Albert”)

from May of 2017, wherein Claimant complained of depression,

                                    6
   6:19-cv-00394-KEW Document 19 Filed in ED/OK on 03/31/21 Page 7 of 16



anxiety, and mood swings. He was not taking medication and was

cooperative and willing and accepting of treatment. (Tr. 39-40).

Claimant returned for treatment at Carl Albert in July of 2017. He

reported very anxious moods and depression. His affect was anxious.

He was polite and cooperative. He denied homicidal ideation and

hallucinations and there was no evidence of psychosis. His memory

was intact. He was diagnosed with PTSD, rule out bipolar disorder,

alcohol abuse, and polysubstance abuse in remission. When he

returned in August of 2017, Claimant reported that he was sleeping

better, was doing well, and was not irritated. (Tr. 40).

     The ALJ also discussed treatment notes from Carl Albert from

November of 2017 through April of 2018. Claimant reported in

November of 2018 that he was off his medication and did not think

he needed medication. When he returned in April of 2018, he again

indicated he was off his medications. His mood was labile and his

affect was congruent and appropriate. Claimant reported that he

drank and even made his own alcohol. He gardened and lived a “very

active lifestyle.” (Tr. 42).

      The        ALJ     further    considered     Claimant’s         consultative

examination       with    Theresa   Horton,    Ph.D.    Dr.    Horton    examined

Claimant    on    July    25,   2017.   In   addition   to    other   complaints,

Claimant complained to Dr. Horton of anxiety, mood swings, anger

issues, and social anxiety. He reported to Dr. Horton that he had

no tolerance to be around people, did not do well socially, and

                                         7
   6:19-cv-00394-KEW Document 19 Filed in ED/OK on 03/31/21 Page 8 of 16



had a lot of problems with anger and anxiety. Claimant explained

that he had gotten into physical altercations with co-workers and

liked to be by himself and not around other people. (Tr. 41, 363-

64). When addressing the reliability of her report, although Dr.

Horton noted Claimant “appear[ed] to be a reliable historian[,]”

her report was “based on facts as presented          by the [C]laimant, in

addition to any information provided by Social Security for this

individual.”    She   further      stated   that   the   report    was   “based

principally on the validity of the self-report by the [C]laimant.”

(Tr. 363).

     Upon examination, Claimant exhibited a friendly attitude and

his cooperation was appropriate during the exam. He was capable of

communicating in the setting, was socially appropriate, and was

mostly calm and euthymic. His affect was content congruent and

expressive. He had appropriate judgment, but his insight was poor.

Dr. Horton noted Claimant could manage benefits if awarded. She

diagnosed Claimant with unspecified mood disorder with anxious and

depressed features and Cluster B and C personality traits. Dr.

Horton   determined     Claimant    “appears   capable    of   understanding,

remembering and managing most simple and complex instructions and

tasks consistent with previous employment as a welder.” She noted

“[h]e likely does not cope well with stressors, including engaging

appropriately    with     coworkers    and     supervisors.”      She    further

determined that “[h]e likely does best when working in areas to

                                       8
      6:19-cv-00394-KEW Document 19 Filed in ED/OK on 03/31/21 Page 9 of 16



himself, and likely does not adjust as well under pressure in areas

that are fast paced and/or densely populated.” (Tr. 40-41, 363-

66).

        Claimant contends that the ALJ’s reasoning for finding Dr.

Horton’s opinion unpersuasive is “unsound.” Because Claimant filed

her claims after March 27, 2017, the medical opinion evidence in

the    case     is   subject      to   evaluation            pursuant    to     20    C.F.R.    §§

404.1520c, 416.920c. Under the new regulations, the ALJ does not

“defer     or      give     any     specific         evidentiary        weight,       including

controlling weight, to any medical opinion(s)[.]” 20 C.F.R. §§

404.1520c(a), 416.920c(a). Instead, he must “articulate” in his

decision “how persuasive [he] find[s] all of the medical opinions

and all of the prior administrative medical findings in [the] case

record”       by     considering       a    list        of     factors.       20     C.F.R.    §§

404.1520c(b),              416.920c(b).           The         factors         include:         (i)

supportability,            (ii)   consistency,          (iii)    relationship          with    the

claimant (including length of treatment relationship, frequency of

examinations, purpose and extent of treatment relationship, and

examining       relationship),            (iv)    specialization,             and    (v)   other

factors that tend to support or contradict a medical opinion or

prior     administrative          finding        (including,      but     not       limited    to,

“evidence showing a medical source has familiarity with the other

evidence      in     the    claim    or    an    understanding          of    our    disability

program’s policies and evidentiary requirements.”). 20 C.F.R. §§

                                                 9
  6:19-cv-00394-KEW Document 19 Filed in ED/OK on 03/31/21 Page 10 of 16



404.1520c(c),      416.920c(c).    The        most     important   factors   are

supportability and consistency, and the ALJ must explain how both

factors   were    considered.     See    20     C.F.R.    §§   404.1520c(b)(2),

416.920c(b)(2). Generally, the ALJ is not required to explain how

the other factors were considered. Id. However, if the ALJ finds

“that two or more medical opinions or prior administrative findings

about the same issue are both equally well-supported . . . and

consistent with the record . . . but are not exactly the same,

[he] will articulate how [he] considered the other most persuasive

factors   in     paragraphs   (c)(3)         through    (c)(5)[.]”   20   C.F.R.

§§ 404.1520c(b)(3), 416.920c(b)(3).

     The Court finds no error in the ALJ’s evaluation of Dr.

Horton’s opinion. In conjunction with the regulations, the ALJ

evaluated Dr. Horton’s opinion and determined it was not consistent

with or supported by her examination. He referenced that she found

Claimant “would not cope well when engaging appropriately with

coworkers and supervisors.” He then noted that on examination, she

“found [Claimant] to be socially appropriate and was mostly calm

and euthymic[.]” The ALJ noted this indicated her opinion was

partly based on Claimant’s self-reports and not his presentation.

He also noted that Dr. Horton “did not provide her opinion in

vocationally relevant terms.” (Tr. 41).

     The ALJ properly considered the evidence of Claimant’s mood

swings, anxiety, and anger. These reports were primarily made by

                                        10
  6:19-cv-00394-KEW Document 19 Filed in ED/OK on 03/31/21 Page 11 of 16



Claimant to Dr. Horton or by Claimant in his testimony at the

administrative hearing. Because the ALJ determined Dr. Horton’s

opinion   was    not     persuasive,      he   did   not     include   limitations

associated with Claimant’s complaints in the RFC.

      Moreover, the ALJ’s consideration of Claimant’s activities of

daily living was merely one of several factors he considered when

evaluating Claimant’s symptoms and their consistency with the

evidence. He did not cite the activities solely to show that

Claimant could perform full-time work. There is no error in this

regard.

      Claimant also asserts that the ALJ failed to include all his

physical limitations in the RFC. Specifically, he contends that

the ALJ should have included additional limitations in reaching

associated with pain and limited range of motion in his neck and

right upper extremity and atrophy in his right arm.

      The record reveals that the ALJ appropriately considered

Claimant’s      neck     and    right    shoulder    pain.    He   discussed   the

consultative examination conducted by Christopher Sudduth, M.D.,

on November 16, 2017. Regrading physical complaints, Claimant

reported left knee pain, right shoulder pain, and neck pain.

Although Claimant was in acute distress during his examination,

his   neck   did       not     exhibit   any   thyromegaly,     thyroid   nodule,

lymphadenopathy, or mass appreciated. Dr. Sudduth noted Claimant’s

right upper extremity was notably smaller than his left upper

                                          11
  6:19-cv-00394-KEW Document 19 Filed in ED/OK on 03/31/21 Page 12 of 16



extremity    because     of   the   cervical        spine.       Upon    examination,

Claimant’s    muscle   strength      was      5/5   in     his     upper    and     lower

extremities. His sensory examination was normal and there was no

erythema, effusion, or deformity. His hands and fingers appeared

normal. Dr. Sudduth observed Claimant “button and unbutton a shirt,

pick up and grasp a pen and write a sentence and lift, carry and

handle personal belongings.” Claimant was able to squat and rise

from position with ease. He had a full range of motion through all

areas,   except   he   exhibited     a   decreased         range    of     motion   with

cervical spine extension and with right rotation. He also suffered

pain. (Tr.    41-42, 386-93).

     The ALJ determined that Claimant had the physical RFC to

perform sedentary work, and in addition to other limitations, he

determined    Claimant     was    “unable      to    perform       tasks     requiring

overhead    reaching   [for      purposes     of    hand    controls]       more     than

occasionally[.]” (Tr. 37). Thus, the ALJ adequately accounted for

limitations in the RFC associated with Claimant’s neck and right

upper extremity pain. The Court will not re-weigh the evidence or

substitute its judgment for that of the Commissioner. See Casias,

933 F.2d at 800; Lax v. Astrue, 489 F.3d 1080, 1084 (10th Cir.

2007).

     Claimant further argues that the ALJ failed to properly

evaluate his subjective complaints. He takes issue with certain

factors relied upon by the ALJ, including Claimant’s sporadic

                                         12
  6:19-cv-00394-KEW Document 19 Filed in ED/OK on 03/31/21 Page 13 of 16



employment, his non-compliance with his medication regimen, and

his variance in reports of his medical history and drug and alcohol

abuse. He maintains that these inconsistencies are manifestations

of Claimant’s impairments and detail the impact of his mental

impairments on his functioning.

     Deference must be given to an ALJ’s evaluation of Claimant’s

pain or symptoms, unless there is an indication the ALJ misread

the medical evidence as a whole. See Casias, 933 F.2d at 801. Any

findings by the ALJ “should be closely and affirmatively linked to

substantial evidence and not just a conclusion in the guise of

findings.” Kepler v. Chater, 68 F.3d 387, 391 (10th Cir. 1995)

(quotation omitted). The ALJ’s decision “must contain specific

reasons for the weight given to the [claimant’s] symptoms, be

consistent with and supported by the evidence, and be clearly

articulated so the [claimant] and any subsequent reviewer can

assess how the [ALJ] evaluated the [claimant’s] symptoms.” Soc.

Sec. Rul. 16-3p, 2017 WL 5180304, at *10. However, an ALJ is not

required to conduct a “formalistic factor-by-factor recitation of

the evidence[,]” but he must set forth the specific evidence upon

which he relied. Qualls v. Apfel, 206 F.3d 1368, 1372 (10th Cir.

2000).

     As    part   of   his    evaluation        of   Claimant’s   pain   and   other

symptoms, the ALJ noted the two-step process for the evaluation of

symptoms    set   forth      in   Social    Security     Ruling   16-3p   and    the

                                           13
  6:19-cv-00394-KEW Document 19 Filed in ED/OK on 03/31/21 Page 14 of 16



requirements under 20 C.F.R. § 416.1529. (Tr. 38). After thoroughly

summarizing the medical evidence and other evidence in the record,

as well as Claimant’s testimony regarding his symptoms, the ALJ

determined Claimant’s medically determinable impairments could

reasonably cause his alleged symptoms, but he found that Claimant’s

statements   regarding   the   intensity,   persistence,    and   limiting

effects of his symptoms were not entirely consistent with such

evidence. (Tr. 38-42). The ALJ considered several factors when

evaluating Claimant’s symptoms. He noted Claimant’s sporadic work

history   prior    to    his     alleged    disability     onset     date,

inconsistencies in his reporting of when his mental health issues

began, his report of severe physical limitations was inconsistent

with his “very active lifestyle,” inconsistencies in his reports

of alcohol and drug use, activities inconsistent with his reports,

as well as other inconsistencies in the record. He noted that the

“enormous amount of inconsistencies cast a shadow of doubt on the

alleged severity and the impact on the [C]laimant’s ability to

participate in SGA.” (Tr. 42-45). Because the ALJ thoroughly

discussed the various inconsistencies in the medical evidence and

the lack of support for Claimant’s subjective complaints, no error

is ascribed to the ALJ’s evaluation.

     “[R]esidual functional capacity consists of those activities

that a claimant can still perform on a regular and continuing basis

despite his or her physical limitations.” White v. Barnhart, 287

                                   14
  6:19-cv-00394-KEW Document 19 Filed in ED/OK on 03/31/21 Page 15 of 16



F.3d 903, 906 n.2 (10th Cir. 2001). A residual functional capacity

assessment “must include a narrative discussion describing how the

evidence supports each conclusion, citing specific medical facts

. . . and nonmedical evidence.” Soc. Sec. R. 96-8p. The ALJ must

also discuss the individual’s ability to perform sustained work

activities in an ordinary work setting on a “regular and continuing

basis” and describe the maximum amount of work-related activity

the individual can perform based on evidence contained in the case

record. Id. The ALJ must “explain how any material inconsistencies

or ambiguities in the evidence in the case record were considered

and   resolved.”   Id.   However,   there   is    “no   requirement   in   the

regulations for a direct correspondence between an RFC finding and

a specific medical opinion on the functional capacity in question.”

Chapo v. Astrue, 682 F.3d 1285, 1288 (10th Cir. 2012). The ALJ’s

RFC assessment is supported by substantial evidence. This Court

finds no error in the RFC determination.

                         Step Five Determination

      Claimant argues that because the RFC was incomplete it could

not form the basis for the VE’s testimony that Claimant could

perform other jobs which existed in significant numbers in the

national economy.

      “Testimony elicited by hypothetical questions that do not

relate with precision all of a claimant’s impairments cannot

constitute   substantial     evidence    to      support   the   Secretary’s

                                    15
  6:19-cv-00394-KEW Document 19 Filed in ED/OK on 03/31/21 Page 16 of 16



decision.” Hargis v. Sullivan, 945 F.2d 1482, 1492 (10th Cir.

1991). In positing a hypothetical question to the VE, the ALJ need

only set forth those physical and mental impairments accepted as

true by the ALJ. Talley v. Sullivan, 908 F.2d 585, 588 (10th Cir.

1990). Additionally, the hypothetical questions need only reflect

impairments and limitations borne out by the evidentiary record.

Decker v. Chater, 86 F.3d 953, 955 (10th Cir. 1996).

     The Court finds no error in the ALJ’s questioning of the VE.

The hypothetical questions to the VE included those limitations

found to exist by the ALJ and included in the RFC. See Qualls, 206

F.3d at 1373 (finding an ALJ’s hypothetical questioning of the VE

provided an appropriate basis for a denial of benefits because the

question “included all the limitations the ALJ ultimately included

in his RFC assessment.”) (citation omitted).

                               Conclusion

     The decision of the Commissioner is supported by substantial

evidence and the correct legal standards were applied. Therefore,

this Court finds, in accordance with the fourth sentence of 42

U.S.C. § 405(g), the ruling of the Commissioner of Social Security

Administration should be and is AFFIRMED.

      IT IS SO ORDERED this 31st day of March, 2021.




                                  KIMBERLY E. WEST
                                  UNITED STATES MAGISTRATE JUDGE

                                   16
